Strategic Environmental & Energy Resources, Inc 10-12GA Exhibit 99.1 Financial Statements Annual Audited Consolidated Financial Statements Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets as of December 31, 2012 and 2011 F-2 Consolidated Statements of Operations for the Years Ended December 31, 2012 and 2011 F-3 Consolidated Statements of Stockholders' Deficit for the Years Ended December 31, 2012 and 2011 F-4 Consolidated Statements of Cash Flows for the Years Ended December 31, 2012 and 2011 F-5 Notes to Consolidated Financial Statements F-7 Interim Unaudited Condensed Consolidated Financial Statements Page Condensed Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 F-27 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012-Unaudited F-28 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012-Unaudited F-29 Notes to Unaudited Condensed Consolidated Financial Statements F-30 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Strategic Environmental & Energy Resources, Inc. We have audited the accompanying consolidated balance sheets of Strategic Environmental & Energy Resources, Inc. as of December 31, 2012 and 2011, and the related consolidated statements of operations, stockholders' deficit, and cash flows for the years then ended. Strategic Environmental & Energy Resources, Inc.'s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Strategic Environmental & Energy Resources, Inc. as of December 31, 2012 and 2011, and the consolidated results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. L J Soldinger Associates, LLC Deer Park, Illinois May 7, 2013 F-1 STRATEGIC ENVIRONMENTAL & ENERGY RESOURCES, INC. CONSOLIDATED BALANCE SHEETS ASSETS December 31, Current assets: Cash $ $ Cash – restricted Accounts receivable, net of allowance for doubtful accounts of $92,900 and $299,700, respectively Costs and estimated earnings in excess billings on uncompleted contracts Inventory Prepaid expenses and other assets Total current assets Property and equipment, net Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities Billings in excess of costs and estimated earnings on uncompleted contracts Current portion of payroll taxes payable Current portion of notes payable and capital lease obligations Notes payable - related parties, including accrued interest Total current liabilities Payroll taxes payable, net of current portion Notes payable and capital lease obligations, net of current portion Total liabilities Commitments and contingencies Stockholders' deficit: Preferred stock; $.001 par value; 5,000,000 shares authorized; -0- shares issued — — Common stock; $.001 par value; 70,000,000 shares authorized; 40,349,400 and 27,484,000 shares issued and outstanding 2012 and 2011, respectively Additional paid-in capital Stock subscription receivable ) — Accumulated deficit ) ) Non-controlling interest ) — Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. F-2 STRATEGIC ENVIRONMENTAL & ENERGY RESOURCES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Year Ended December 31, Revenue: Products $ $ Services Total revenue Operating expenses: Products costs Services costs Selling, general and administrative expenses Total operating expenses Gain (loss) on sale of property and equipment — ) Loss from operations ) ) Other income (expenses): Interest income — Interest expense ) ) Penalties and late fees ) ) Gain (loss) on conversion of debt to equity Other ) ) Total non-operating expenses, net ) ) Net loss ) ) Less: Net loss attributable to non-controlling interest ) — Net loss attributable to SEER common stockholders $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average shares outstanding – basic and diluted The accompanying notes are an integral part of these consolidated financial statements. F-3 STRATEGIC ENVIRONMENTAL & ENERGY RESOURCES, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) Preferred Stock Common Stock Additional Paid-in Stock Subscription Accumulated Non-controlling Total Stockholders' Shares Amount Shares Amount Capital Receivable Deficit Interest Deficit Balances, January 1, 2011 — — $ $ $
